EX. 99.1 Hub Group, Inc. Reports Second Quarter 2015 Earnings OAK BROOK, IL, July 21, 2015, Hub Group, Inc. (NASDAQ: HUBG) today announced financial results for the quarter ended June 30, 2015. Hub Group reported net income of $18.5 million for the second quarter ended June 30, 2015 compared to $18.7 million in the second quarter of 2014.Hub Group’s diluted earnings per share was $0.51 for the second quarter of 2015 and 2014.Hub Group’s revenue increased 1% to $900 million. The Hub segment’s revenue increased 1% to $686 million.Second quarter intermodal revenue increased 2% to $465 million.Truck brokerage revenue increased 8% to $93 million this quarter.Second quarter Unyson Logistics revenue declined 8% to $128 million.The Hub segment’s operating income was $22 million. The Mode segment’s revenue increased 1% to $234 million.Operating income was $7.5 million, an increase of 12% compared to the prior year period. Hub Group ended the quarter with $157 million in cash. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time on Tuesday, July 21, 2015 to discuss its second quarter results. Hosting the conference call will be David Yeager, Chairman and Chief Executive Officer, Mark Yeager, Vice-Chairman, President and Chief Operating Officer, and Terri Pizzuto, Executive Vice-President, Chief Financial Officer and Treasurer.
